Hill, J.,
dissenting from the ruling in division 4 of the decision. The order of the trial judge sustaining the exception No. 5 under the head of “exceptions of law,” to the extent that it is held that the plaintiff is not entitled to recover any attorneys’ fees in addition to the principal and interest of the debt, and in otherwise overruling exception No. 5, and in sustaining exception No. 6, and in holding that the plaintiff is not entitled to recover attorneys’ fees in addition to the principal and interest- of the debt, or to recover any expenses, disbursements, and other charges, on the ground that there was no proof before the auditor as to any expenses, disbursements, and other charges actually incurred by the plaintiff, and also in entering up judgment and decree for the plaintiff for the principal and interest only, were both made August 30, 1929. On that date, and at the time of the hearing before the auditor, there was no proof of any expenses, disbursements, and other charges actually incurred by the plaintiff, and there was no proof that any notice was given as to intention to sue for attorney’s fees, or proof of the value thereof, before the auditor. It is insisted that there is in the record a judgment allowing attorney’s fees and for services, etc., but these judgments are dated September 6, and September 7, 1929, respectively, and therefore those judgments were rendered after the judgment and'decree of August 30, 1929, which is excepted to in the cross-bill of exceptions. On the record as made when the judge passed his order entering judgment for the plaintiff for principal and interest only, he was authorized and required to enter such judgment, and it was not error, on the record as then made, to refuse to allow attorneys’ fees and compensation for services, at that time. What transpired subsequently is outside the record and was subsequent to the trial; and if the plaintiff, as alleged in the cross-bill, has a valid judgment for attorney’s fees and compensation, as claimed, it has its remedy by enforcing the judgment in any court of competent jurisdiction. The plaintiff in error in the cross-bill of exceptions specifies as material to a clear understanding of the errors complained of, in addition to the record specified in the main bill of exceptions, only “exceptions pendente lite filed by the plaintiff in the court below in this case, and certified on August 30, 1929,” prior to the judgment for attorney’s fees. I think that the *653court did not err, for any reason assigned either in the main bill of exceptions or the cross-bill, in rendering the judgment of which complaint is made. I can not see how the trial judge can be reversed for a judgment rendered subsequently to the one to which exception is taken. “Obligations to pay attorney’s fees upon any note or other evidence of indebtedness [italics ours] in addition to the rate of interest specified therein, are void, and no court shall enforce such agreement to pay attorney’s fees, unless the debtor shall fail to pay such debt on or before the return day of the court to which suit is brought for the collection of the same; provided, the holder of the obligation sued upon, his agent, or attorney, notifies the defendant in writing, ten days before suit is brought, of his intention to bring suit, and also the term of the court to which suit will be brought.” Civil Code (1910), § 4252. The plaintiff in error in the cross-bill of exceptions cites Central of Georgia Ry. Co. v. Central Trust Co., 135 Co,. 472 (supra), as controlling on the question of the right of plaintiff to collect attorney’s fees, etc. In that case the trial court awarded to the trustee compensation for attorneys and expenses, and this was assigned as error. In the opinion of this court it was stated that it was contended that the trustee was entitled to these items as compensation for its services rendered in the execution of its trust; and it was further stated that the trustee was merely carrying out its duties as trustee in'the enforcement of the trust, and was entitled to compensation for its services in performing such duties,, and that the trustee as a corporation “necessarily could not discharge this duty except by counsel skilled in the law,” and in the conduct of the litigation it might become necessary to employ the services of experts; and accordingly this court affirmed the judgment in favor of the trustees for these items. It is stated in the brief of learned counsel for the defendant in error that that case is substantially identical with the case now before the Supreme Court, and is controlling in favor of a reversal of the judgment of the court below in so far as it denied to the trustee compensation, attorney’s fees and expenses. But it will be seen by reading that decision that no question was raised that the ten days notice, required by § 4252, was- not given in that case. The question is distinctly raised in the present case, and therefore it is distingxiishable from the case above cited. That case is distinguishable in other respects from the case at bar. In the instant *654case the question is raised that the ten days notice was not given as required by the statute; and inasmuch as there was no notice given of an intention to sue, or to what term of court suit would be brought, and because there is no proof in the record of any disbursements or expenses, or the amounts thereof, the court did not err in sustaining the specified exceptions to the auditor’s report on this ground, and in not entering a decree for the recovery of the same. Moultrie Banking Co. v. Mobley, 170 Ga. 402 (152 S. E. 903). See Jones v. Rountree, 11 Ga. App. 181 (74 S. E. 1096).